DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2020, May 4, 2021, and October 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Regarding claim 15, “a computer program” is being cited. However, it appears that one of ordinary skill in the art could interpret the program as software, per se. As defined in the 
The specification defines a “program” as application, API, function, executable files, data files, etc. (spec page 42 lines 24 – page 43 lines 4). In addition, the specification defines “software embodiment” include “software adapted to implement the steps” in page 40 lines 1 – 13, where the embodiments “may be implemented by means of software code” in page 39 lines 30 – 31. Furthermore, what is claimed is clearly not a series of steps or acts to constitute a process. As such, the claim is interpreted as a software, which does not fall within one of the four statutory classes of 35 U.S.C §101. Therefore, claim 15 is non-statutory.

Regarding claim 16, the claim limitation recites “a computer readable medium”. However, the usage of the phrase “computer readable medium” is broad enough to include both “non-transitory” and “transitory” (moving electrons, etc.) media. Furthermore, the term “computer readable medium” as used herein, refers to “any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. The medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium” as recited in page 40 lines 1 – 13 of the specification. The specification does not clearly limit the utilization of a non-transitory computer storage medium and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The USPTO recognizes that applicants may have claims directed to computer readable medium (also called machine readable medium and other such variations) that cover signals per se, which the USPTO must rejected under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory”  to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F. 3d 1473 (Fed. Cir. 1998). Therefore, claim 16 is non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 4 – 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly et al (US Patent Application Publication 2020/0022022). Hereinafter Ly.

Regarding claim 1, Ly discloses a header processing system (node, Fig. 20) comprising a context memory storing a plurality of rules (the node includes processor and memory, where the processor executes computer-executable instructions stored in the memory, and stores session context in the memory, paragraphs [0120], [0121], [0126]; the header compression context are a list of rules that define how individual protocol headers are compressed in the End-Systems (ES) and an LPWAN Compressor (LC), paragraph [0034]), each said rule comprising one or more field instructions, each said field instructions comprising a target value and a processing instruction (the header compression includes a set of rules used to indicate how protocol headers are compressed and decompressed, where each rule contains a list of headers with a Target Value (TV), a Matching Operator (MO), and a Compression/Decompression Function (CDF), paragraph [0035]; the set of rules indicate instructions to process the protocol headers); 
a header compression processor adapted to determine for each said rule whether a respective specified region of a data message corresponds to said target value in a respective prescribed manner (the gateway receives a message from a device, and processes the message that includes HCI (Header Compression Indicator) header, HCC (Header Compression Context) ID and HCD (Header Context Data) by parsing the message to retrieve header compression information, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0085] – [0087], [0091]; the set of rules indicate the instructions to process the HCI, HCC, and HCD (i.e. respective specified region of data message) based on which rule and which header field to modify, where the rules includes Target Value in the header), and in a case where said respective specified region corresponds to said target value in said respective prescribed manner for each field instruction line in a respective said rule, applying the processing instruction of each field instruction line in said corresponding rule with regard to the respective specified region (the gateway processes the received message, parses the message to retrieve the header compression information, and updates the port number associated with HCC ID, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0087], [0091]; the gateway applies the update process based on the HCC update instruction in the rules that include Target Value in the header), 
wherein said data component processed is defined by said processing instruction (the header compression context update and message transmission is achieved using the concurrent bit, where Fig. 14 shows the contents of the HCI header and the Header Context Data fields in which the device wants to update the port number sends a measurement to the central server, paragraphs [0035], [0096]; the header compression context update processes the instruction to update information based on the rules), 
said system further comprising a controller (the node includes processor and memory, where the processor executes computer-executable instructions stored in the memory, and stores session context in the memory, paragraphs [0120], [0121], [0126]), said controller being adapted to assess a processing context (the gateway processes the received message, parses the message to retrieve the header compression information, and updates the port number associated with HCC ID, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0087], [0091]; the node includes processor and memory, where the processor executes computer-executable instructions stored in the memory, and stores session context in the memory, paragraphs [0035], [0120], [0121], [0126]; the processor in the gateway applies the update process based on the HCC update instruction in the rules that include Target Value in the header), and to provide one or more instructions defining the operation of said header compression processor as a function of said processing context (the gateway processes the received message, parses the message to retrieve the header compression information, and updates the port number associated with HCC ID, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0087], [0091]; the gateway applies the update process based on the HCC update instruction, where the rules includes Target Value in the header).

Regarding claim 4, Ly discloses the system of claim 1, wherein said controller is adapted to provide one or more said instructions to said context memory to modify the content thereof (the gateway receives a message from a device, and processes the message that includes HCI (Header Compression Indicator) header, HCC (Header Compression Context) ID and HCD (Header Context Data) by parsing the message to retrieve header compression information, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0085] – [0087], [0091]; the set of rules indicate the instructions to process the HCI, HCC, and HCD (i.e. respective specified region of data message) based on which rule and which header field to modify, where the rules includes Target Value in the header).

Regarding claim 5, Ly discloses the system of claim 4, wherein said controller is adapted to generate a new rule, and to provide one or more said instructions to said context memory to modify the content thereof by adding said new rule thereto (the gateway receives a message from a device, and processes the message that includes HCI (Header Compression Indicator) header, HCC (Header Compression Context) ID and HCD (Header Context Data) by parsing the message to retrieve header compression information for the gateway to construct a new message with the updated information, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0085] – [0091]).

Regarding claim 6, Ly discloses the header processing system of claim 4, wherein said controller is adapted to modify a said rule by modifying the target value or field instruction line of said rule in said context memory the gateway receives a message from a device, and processes the message that includes HCI (Header Compression Indicator) header, HCC (Header Compression Context) ID and HCD (Header Context Data) by parsing the message to retrieve header compression information, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0085] – [0087], [0091]; the set of rules indicate the instructions to process the HCI, HCC, and HCD (i.e. respective specified region of data message) based on which rule and which header field to modify, where the rules includes Target Value in the header.

Regarding claim 7, Ly discloses the header processing system of claim 4, wherein said controller is adapted to generate said one or more said instructions to said context memory to modify the content thereof with regard to historical content of said data message, where said new or modified rule provides a compression operation optimized for said historical content (the gateway receives a message from a device, and processes the message that includes HCI (Header Compression Indicator) header, HCC (Header Compression Context) ID and HCD (Header Context Data) by parsing the message to retrieve header compression information, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0085] – [0087], [0091]; the set of rules indicate the instructions to process the HCI, HCC, and HCD (i.e. respective specified region of data message) based on which rule and which header field to modify, where the rules includes Target Value in the header).

Regarding claim 8, Ly discloses the system of claim 1, further comprising a state memory, wherein one or more said rules have regard to a value stored in said state memory, and wherein one or more said instructions are provided to said state memory to set said value (the node includes processor and memory, where the processor executes computer-executable instructions stored in the memory, and stores session context in the memory, paragraphs [0120], [0121], [0126]; the header compression context are a list of rules that define how individual protocol headers are compressed in the End-Systems (ES) and an LPWAN Compressor (LC), the header compression includes a set of rules used to indicate how protocol headers are compressed and decompressed, where each rule contains a list of headers with a Target Value (TV), a Matching Operator (MO), and a Compression/Decompression Function (CDF), paragraphs [0034] – [0035]; the memory stores set of rules and values to process the protocol headers).

Regarding claim 9, Ly discloses the header processing system of claim 1, further comprising a dispatcher (the node includes transceiver and transmit/receive element, paragraph [0120]), said dispatcher receiving the output of said header compression processor for onward transmission (the gateway receives a message from a device, and processes the message that includes HCI (Header Compression Indicator) header, HCC (Header Compression Context) ID and HCD (Header Context Data) by parsing the message to retrieve header compression information, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0085] – [0087], [0091]; the gateway includes the transceiver that receives the message for further transmission).

Regarding claim 10, Ly discloses the header processing system of claim 9, wherein said dispatcher receives an instruction from said controller, said controller being further adapted to cause said dispatcher to transmit a said rule or element thereof (the gateway receives a message from a device, and processes the message that includes HCI (Header Compression Indicator) header, HCC (Header Compression Context) ID and HCD (Header Context Data) by parsing the message to retrieve header compression information,  for the gateway to construct a new message with the updated information to be transmitted for routing, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0085] – [0091]).

Regarding claim 11, Ly discloses the header processing system of claim 9, wherein said dispatcher is further adapted to provide feedback to said controller (the Rsp (Response) bit in the Header Encoding indicates the gateway to return a response with the details of the HCC corresponding to create or update request, where the gateway interprets the HCD as the list of headers to return in the response, paragraphs [0051], [0092]).

Regarding claim 12, Ly discloses the header processing system of claim 11, wherein said feedback comprises the length of each compressed message output by said header compression processor (the Rsp (Response) bit in the Header Encoding indicates the gateway to return a response with the details of the HCC corresponding to create or update request, where the gateway interprets the HCD as the list of headers to return in the response, where the HCD includes Header Delta, Size, and Header Value fields, paragraphs [0048], [0051], [0092]).

Regarding claim 13, Ly discloses the header processing system comprising a plurality of controllers as defined in claim 1 (the node includes processor, where the processor is a general purpose processor, a special purpose processor, a conventional processor, a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, Application Specific Integrated Circuits (ASICs), Field Programmable Gate Array (FPGAs) circuits, any other type of integrated circuit (IC), a state machine, and the like, paragraphs [0120], [0121]).

Regarding claim 14, Ly discloses a method of header processing, in a system comprising a context memory storing a plurality of rules (the node includes processor and memory, where the processor executes computer-executable instructions stored in the memory, and stores session context in the memory, paragraphs [0120], [0121], [0126]; the header compression context are a list of rules that define how individual protocol headers are compressed in the End-Systems (ES) and an LPWAN Compressor (LC), paragraph [0034]), each said rule comprising one or more field instructions, each said field instructions comprising a target value and a processing instruction (the header compression includes a set of rules used to indicate how protocol headers are compressed and decompressed, where each rule contains a list of headers with a Target Value (TV), a Matching Operator (MO), and a Compression/Decompression Function (CDF), paragraph [0035]; the set of rules indicate instructions to process the protocol headers); 
a header compression processor adapted to determine for each said rule whether a respective specified region of a data message corresponds to said target value in a respective prescribed manner (the gateway receives a message from a device, and processes the message that includes HCI (Header Compression Indicator) header, HCC (Header Compression Context) ID and HCD (Header Context Data) by parsing the message to retrieve header compression information, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0085] – [0087], [0091]; the set of rules indicate the instructions to process the HCI, HCC, and HCD (i.e. respective specified region of data message) based on which rule and which header field to modify, where the rules includes Target Value in the header), and in a case where said respective specified region corresponds to said target value in said respective prescribed manner for each field instruction line in a respective said rule, applying the processing instruction of each field instruction line in said corresponding rule with regard to the respective specified region (the gateway processes the received message, parses the message to retrieve the header compression information, and updates the port number associated with HCC ID, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0087], [0091]; the gateway applies the update process based on the HCC update instruction in the rules that include Target Value in the header), 
wherein said data component processed is defined by said processing instruction (the header compression context update and message transmission is achieved using the concurrent bit, where Fig. 14 shows the contents of the HCI header and the Header Context Data fields in which the device wants to update the port number sends a measurement to the central server, paragraphs [0035], [0096]; the header compression context update processes the instruction to update information based on the rules), 
said method comprising assessing a processing context (the gateway processes the received message, parses the message to retrieve the header compression information, and updates the port number associated with HCC ID, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0087], [0091]; the node includes processor and memory, where the processor executes computer-executable instructions stored in the memory, and stores session context in the memory, paragraphs [0035], [0120], [0121], [0126]; the processor in the gateway applies the update process based on the HCC update instruction in the rules that include Target Value in the header), 
providing one or more instructions defining the operation of said header compression processor as a function of said processing context (the gateway processes the received message, parses the message to retrieve the header compression information, and updates the port number associated with HCC ID, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0087], [0091]; the gateway applies the update process based on the HCC update instruction, where the rules includes Target Value in the header), and 
performing one or more header compression operations in accordance with said instruction (the gateway processes the received message, parses the message to retrieve the header compression information, and updates the port number associated with HCC ID, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0087], [0091]; the gateway applies the update process based on the HCC update instruction (i.e. performing the instruction of updating)).

Regarding claim 15, Ly discloses a computer program comprising instructions adapted to implement the steps of claim 14 (the node includes processor and memory, where the processor executes computer-executable instructions stored in the memory, and stores session context in the memory, paragraphs [0120], [0121], [0126]).

Regarding claim 16, Ly discloses a computer readable medium incorporating the computer program of claim 15 (the node includes processor and memory, where the processor executes computer-executable instructions stored in the memory, and stores session context in the memory, paragraphs [0120], [0121], [0126]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US Patent Application Publication 2020/0022022), and further in view of Liang et al (US Patent Application Publication 2010/0135330). Hereinafter Ly and Liang.

Regarding claim 2, Ly discloses the system of claim 1, wherein one or more said instructions are provided to said processor (the gateway processes the received message, parses the message to retrieve the header compression information, and updates the port number associated with HCC ID, where the fields in the context rules are assigned a numerical value similar to Tables 2 and 3, and the HCI header is modified to allow for specifying which Rule Number and which Header Field to modify, paragraphs [0035], [0087], [0091]; the gateway applies the update process based on the HCC update instruction, where the rules includes Target Value in the header).
While Ly discloses which Rule Number and which Header Field is allowed to be modified (paragraph [0091]), Ly does not explicitly disclose wherein said one or more instructions define priorities determining the sequence in which said header compression processor determines for each said rule whether a respective specified region of a data message corresponds to said target value in a respective prescribed manner, as a function of said processing context.
Liang discloses an ASN (access service network) that sends information about the ASN header compression policy, where the ASN reserves the header compression resources for executing the result of deciding the header compression policy to release the header compression resources when the header compression policy indicates no need for header compression (paragraphs [0093] – [0094]), where the ASN includes parameter specified through dynamic service flow message in service flow setup process (paragraph [0143]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ly and Liang before him or her, to incorporate the header compression policy determining if header compression is required as taught by Liang, to improve the gateway of Ly for allow or deny the Rule Number and Header Field to be modified. The motivation for doing so would have been to save the resources and improve the QoS after deciding to perform header compression (paragraph [0033] of Liang).

Regarding claim 3, Ly and Liang disclose the header processing system of claim 2, but Ly does not explicitly disclose wherein said instruction to said processor defining priorities disallows one or more said rules from said process of determining.
Liang discloses an ASN (access service network) that sends information about the ASN header compression policy, where the ASN reserves the header compression resources for executing the result of deciding the header compression policy to release the header compression resources when the header compression policy indicates no need for header compression (paragraphs [0093] – [0094]), where the ASN includes parameter specified through dynamic service flow message in service flow setup process (paragraph [0143]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ly and Liang before him or her, to incorporate the header compression policy determining if header compression is required as taught by Liang, to improve the gateway of Ly for allow or deny the Rule Number and Header Field to be modified. The motivation for doing so would have been to save the resources and improve the QoS after deciding to perform header compression (paragraph [0033] of Liang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
QIAO et al – the radio access network determines, based on the Ethernet packet filter set, Ethernet header configuration parameters for the wireless device, wherein the Ethernet header configuration parameters comprise: a header compression index indicating the source medium access control address and the destination medium access control address; and Ethernet header profile configuration information element(s) comprising a profile identifier
KERANEN et al – the application server sends a get context message to a gateway node, where the get context message requesting a compression context setup includes compression details for an IoT device, receives an indication of the requested compression context setup for the IoT device from the gateway node, and compresses and decompresses messages sent to and from the IoT device based on the received indication
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468